office_of_chief_counsel internal_revenue_service memorandum number release date cc fip br1 ramartin posts-117317-14 uilc date date to associate area_counsel philadelphia large business international attn eric peter ingala from robert a martin senior technician reviewer branch financial institutions products subject leveraged forward_contract this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend --------------------------------- ----------------------------------------- ------------------------------------------------- --------------------- ----------------------------------- ----------------------------- ------------------------------ --------------------------------------------------- ------------------------------------------- taxpayers promoter holdingco advisor broker holdingspe brokerspe foreign bank holdingspe2 promoterllc1 ----------------------------------- promoterllc2 ------------------------------------- promoterllc3 -------------------------------------- agent taxpayerllc -------------------- -------------------------- lawfirm solop solopp state a state b date date date date date date date date date month month month year year year year year year year year year year year a b c d e f g h i j k l m ----------------------- --------------------- ------------------- --------- ------------ ------------- ------- ---------- -------- ------------- ---------- ------------------ ------------------ ------------------ --------- ------------- ------------- ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ---------------- -------------- -------------- -------------- -------------- ---------- -------- ---------------- ---------------- ---------------- ---------------- ---------------- -------------- n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv ww -------------- ------- ------- ------- ------- ------- ----- ----- ------------ --- ---------------- ---------------- ---------------- --- ---------------- --- ---------------- ---------- ---------- --- ---------- --- ---------- ----- ---------- ----- ---------- ---------- -------- -------- ---- ---------- -------- ---------- ---------- -------- ---------- ---------- ---------- -------- xx yy zz aaa bbb ccc issue sec_1 whether the service may use the substance-over-form doctrine to recast the form of a transaction in order to disregard a loan and the portion of a purported forward_contract that offsets the loan alternatively whether the at-risk_rules set forth in sec_465 apply to limit taxpayers’ losses claimed in connection with the transaction alternatively whether any component of the transaction that taxpayers invested in is a conversion_transaction pursuant to sec_1258 conclusion sec_1 the service may disregard the form of the transaction which in substance was the purchase of a swaption contract the loan was designed to be offset by the provisions of a purported forward_contract with nothing ever really borrowed or repaid the service may disregard the loan as lacking genuineness under recent case law that addresses similarly circular flows of purportedly borrowed money likewise the service may disregard the form of the forward_contract which comprised a component designed only to repay the loan and a component that functioned like a swaption rather than a forward_contract the facts in revrul_2003_97 2003_2_cb_380 are distinguishable if the service is not permitted to recast the transaction taxpayers’ claimed losses may be limited under sec_465 as taxpayers appear to have no amounts at risk the breadth of the loss limitation will depend upon further development of facts concerning taxpayers activities as that term is used in sec_465 and c given taxpayers’ activities as reflected on their return for the year in issue taxpayers’ investment in the transaction appears unrelated to any trade_or_business conducted by taxpayers if the service is not permitted to recast the transaction sec_1258 will treat gains that taxpayers report with regard to the purported forward_contract as ordinary_income up to the applicable_imputed_income_amount as defined in sec_1258 sec_1258 applies generally to transactions that are marketed as converting the return on the time_value_of_money into capital_gain taxpayers invested in a transaction that converted the time_value_of_money into capital_gain through the form of a purported forward_contract that was designed to mirror payments owed on a loan moreover materials used to market the transaction demonstrate that the transaction was sold as producing capital_gains from what was a guaranteed interest-like return on the time_value_of_money facts this memorandum addresses a transaction marketed and sold under the label leveraged forward_contract or alternatively the promoter shield hereafter the transaction the transaction consists of two legs a loan obligation hereafter the loan and prepaid derivative contracts hereafter the contracts as explained infra the loan and the contracts are designed to create offsetting rights and obligations though the loan and contracts were entered into in year promoter purchased both the loan and contract elements of the transaction in year and year and then marketed the transaction to individuals for the transaction’s tax efficiency taxpayers in this case are among the investors who purchased an interest in the transaction this memorandum considers the purported tax benefits arising from the transaction as claimed by taxpayers a married couple filing jointly on their return for taxable_year origins of the transaction in year holdingco was a developer of real_property in state a specializing in the construction of luxury beachfront condominiums holdingco’s business plan was to construct one condominium complex every four years at its peak activity holdingco had twenty full- time employees in year holdingco’s owners engaged advisor a financial advisor to assess the company’s interest rate risk advisor holds a doctorate in economics and was for a time on the finance faculty of a large university advisor was and remains the sole principal of a financial advisory firm advisor maintains that his primary objective was the identification of financial instruments that could effectively mitigate at an acceptable price holdingco’s exposure to rising interest rates he determined that interest rate caps and swaps met holdingco’s effectiveness and affordability criteria for an interest rate hedge advisor initially proposed that holdingco acquire four successive tranches of interest rate cap sec_1 holdingco ceased operations and liquidated in year the service has interviewed advisor while developing the facts in this case we recognize that advisor’s recollection of the transaction’s origins may be self-serving an interest rate cap is an option that provides a payoff when a specified floating interest rate is above a certain level whereas an interest_rate_swap is an exchange of a fixed interest rate on a notional amount of principal for a floating rate on that same principal john c hull options futures and other derivatives 7th ed and swaps with quarterly deliveries to match holdingco’s business cycle he determined that a dollar_figuren notional amount coupled with protected rates ranging from o to r across the tranches offered the desired protection according to advisor however holdingco’s management preferred to use a forward_contract to manage its interest rate risks and so instructed advisor to devise a suitable transaction the planned forward contracts required the participation of a broker-dealer to execute the transaction holdingco and advisor selected broker to provide these services the parties agreed to incorporate a loan to accompany the forward_contract in order to increase though leverage the amount of assets referenced by the contract holdingco agreed to have advisor structure the transaction to its current form - broker would sell a prepaid forward_contract to holdingco and lend to holdingco amounts needed to pay the contract’s purchase_price the resulting forward contracts and the loan used to make the required upfront payment are the contracts and loan that serve as the two legs of the transaction to execute the transaction broker and holdingco each created special purpose entities spe to act as transaction parties on date year broker formed brokerspe and holdingco formed holdingspe brokerspe acted as the counterparty and seller of four successive tranches of contracts to holdingspe and acted as lender of the loan to holdingspe holdingspe acted as the counterparty and the buyer of the contracts and the obligor on the loan that it used to pre-pay its future obligation under the contracts specific terms of the loan and the contracts advisor planned the transaction so that the contracts would require the quarterly delivery of a specified bond or its cash_equivalent in exchange for a predetermined price the bonds specified as libor-based variable-rate certificates of deposit would be subject_to a protected minimum floor rate thereby providing holdingco with protection against increases in interest rates beyond a threshold rate advisor created each contract to be deep-in-the-money ie holdingspe pre-paid its future obligation with proceeds from the loan and each contract’s quarterly cash-settled amounts are at a minimum sufficient to offset the contract’s predetermined price on each payment_date the amounts of the prepayments are reflected on table ii a forward_contract is a contract that obligates the holder to buy or sell an asset for a predetermined delivery price at a predetermined time hull supra note pincite as discussed infra the form of the transaction is needlessly complex since holdingco is not under examination we do not address whether holdingco’s motivation for entering into the transaction was primarily tax related as explained infra the contracts do not operate like forward contracts and we do not concede that these contracts qualify as forward contracts for tax purposes the term libor refers to the london_interbank_offered_rate the contracts define the referenced bonds as 3-month libor bank_deposits issued by a bank that is a member of the british bankers association and whose deposit rates are used in the association’s libor spot fixing the loan had an initial principal_amount of dollar_figurea and called for sixty-four quarterly installments of interest and principal payable as follows period date year to date year date year to date year date year to date year date year to date year table i quarterly loan payment dollar_figureb dollar_figurec dollar_figured dollar_figuree as originally executed in month year the loan’s interest was set at_f per annum with interest computed on a 360-day year basis an amendment agreed to three years after the loan’s execution retroactively reset the interest rate to g as of the loan inception date the amendment explained that a clerical_error misstated the intended interest rate in the original loan and security agreements although the loan was executed in month of year the first payment on the loan was not due for nearly four years on date year the contracts required holdingspe to make upfront prepayments as follows table ii contract effective dates quarterly deliveries per contract required prepayment due in year date year to date year date year to date year date year to date year date year to date year dollar_figureh dollar_figurei dollar_figurej dollar_figurek total dollar_figurel on the first day of each calendar_quarter beginning date year and ending date year the contracts obligated brokerspe to deliver to holdingspe bonds of a certain face_amount or their cash_equivalent and holdingspe was obligated to pay an additional strike_price of dollar_figurem the transactional documents refer to brokerspe’s payment obligation as the quarterly bond delivery face_amount and the contracts’ confirmation statements compute this deferral created original_issue_discount oid sec_1273 and a as explained infra neither holdingspe nor its successors in interest to the transaction ever pay the strike_price out-of-pocket the face_amount of bonds to be delivered or their cash_equivalent to holdingspe on the payment dates as follows bond delivery face_amount the notional amount times maximum protected rate market rate x libor rate for the libor rate on such bond delivery date where notional amount dollar_figuren strike_price dollar_figurem protected rate for each of the four contracts o p q and r market rate determined at the observation date a single date occurring shortly before effective date of each of the forward contracts the formula for computing the bond delivery face_amount thus compares the then- current market interest rate to the contracts’ protected rates and uses the higher rate to compute a quarterly interest rate which is added to one and then multiplied by the dollar_figuren notional amount resulting in a productdollar_figure consequently if the market rate increases above the amount of the protected rate holdingspe would receive an additional bond delivery amount if the market rate remains below the protected rate holdingspe is assured of a bond delivery amount based upon the protected rate which functions as a floor the contracts thus provide for a payout or delivery formula tied to two discrete factors the face_amount of the bonds times a guaranteed protected rate that was set in excess of libor when holdingspe and brokerspe first entered into the contracts hereafter the protected rate payment and a potential additional payment of interest multiplied by the same face_amount if the market rate exceeds the protected rate hereafter the additional payment the net bond delivery amount payable to holdingspe on the payment_date would be the bond delivery face_amount less holdingspe’s strike_price in the amount of dollar_figurem the protected rated added to one then multiplied by the notional amount dollar_figuren then less the strike_price dollar_figurem will always yield an amount equal to the quarterly payments on the loan as set forth in table i accordingly the parties fashioned the contracts so that the net bond delivery amount will at least be equal to and will offset holdingspe’s obligation under the loan in this regard the loan’s terms permit brokerspe to offset its required net bond delivery face_amount payments against holdingspe’s loan the 3-month libor rate in month year the month in which the parties entered into the transaction was s thus the parties set the protected rates ie the rate that holdingspe was assured of receiving between t and u basis points higher than then-current libor rates for example it the notional amount is dollar_figure the protected rate i sec_5 and the protected rate is higher than the market rate the bond delivery face_amount will be dollar_figure x dollar_figure payments the loan specifically provides that the payments due and receivable on the contracts and the loan will be deemed paid upon the parties’ making appropriate entries in their books_and_records the loan’s terms also provide that brokerspe has the right to assign all or part of the loan to any financial_institution broker required that it have no transaction risk under the terms of the contract however broker was potentially liable for additional payments to holdingspe were interest rates to increase above the protected rate to eliminate broker’s transaction risk advisor offset broker’s payment risk by arranging a series of four swaption contracts written by foreign bankdollar_figure written to match the contracts’ payment terms the swaption contracts’ terms reference the same market rates protected rates and notional amount specified in the contracts thus swaption payments due from foreign bank to brokerspe were expected to match the amount and timing of any additional payments due from brokerspe to holdingspe under the contracts the swaption contracts’ contingent payments are determined as follows market fixed rate - fixed rate dollar_figuren the notional amount where the fixed rate is equal to the protected rate specified by the contracts the swaption contracts were entered into on the same day that the loan and contracts were entered into and the total cost for the swaption contracts was dollar_figurev which reflects only w of both the prepayment cost under the contract and the amount that holdingspe borrowed through the loan in order to finance the contract’s prepayment stated otherwise of the amount that holdingspe borrowed and prepaid for the contracts only w was attributable to the potential that the contracts would make additional payments in excess of the protected rate although brokerspe was the nominal buyer of the swaption contracts the dollar_figurev purchase_price for the swaption was provided by holdingspe as part of its out-of-pocket costs that it incurred at the outset of the transactiondollar_figure accordingly upon execution of the transaction brokerspe held two assets the loan and the swaption contracts as noted payments from these assets exactly offset brokerspe’s payment obligation under the contracts both in timing and amount the present_value of the cash_flow from brokerspe’s assets the loan and the swap will be equal to the present amount of its liability under the contracts such that the assets and liabilities net to zero consequently for gaap purposes brokerspe reported a net a swaption is an option that grants the purchaser the right but not the obligation to enter into an interest_rate_swap where a specified fixed rate is exchanged for a floating rate hull supra pincite the swaption contracts’ aggregate purchase_price equals the difference between the aggregate value of the contracts dollar_figurel and the amount borrowed under the loan dollar_figurea thus holdingspe’s payment for the contract included an out-of-pocket payment to broker equal to the cost of the swaption zero balance_sheet result with respect to the loan swaptions and contracts likewise upon execution of the transaction holdingspe held one asset the contracts and one liability the loan again for gaap purposes the contracts and loan offset one another resulting in holdingspe reporting a net zero balance_sheet result when creating the transaction advisor developed a number of complex computational spreadsheets that depicted the operation and inter-related nature of the payments on the contracts loan and swaption contracts advisor’s spreadsheets confirm that the transaction achieved its desired results and the elimination of broker’s payment risk one spreadsheet reflects that the executed transaction generates dollar_figurex of interest_expenses and dollar_figurey of capital_gains over its expected 20-year lifedollar_figure approximately aa or dollar_figurebb of the interest_expense arises within ten years of the transaction’s inception while approximately cc or dollar_figuredd of the gains arise in transaction years eight through twenty beginning in year the spreadsheet reflects that the transaction generates capital_gains that will exceed annual interest_expenses until the transaction is completed in year as noted holdingspe made an out-of-pocket payment at the outset of the transaction in the amount of dollar_figurev to pay for brokerspe’s swaption holdingspe made an additional dollar_figureee payment to brokerspe as an advisory fee other than holdingspe’s one-time payment to brokerspe there is no record or indication that the parties to the transaction ever exchanged cash payments or any other type of consideration thus at the outset of the transaction holdingspe’s only out-of-pocket costs were for transaction fees and the cost of the swaption contracts promoter’s acquisition of the transaction holdingspe ceased all business activity and liquidated its business operations in year holdingspe by and through its successor interest holder holdingspe2 sold its entire_interest in the contract to promoter and three promoter-controlled limited_liability corporations together referred to as promoterllcs over a one year period as shown in table iii below period date year date year date year date year purchase_price dollar_figureff dollar_figurehh dollar_figurejj dollar_figurell table iii ownership buyer of transaction gg ii kk mm promoterllc1 promoterllc2 promoterllc3 promoter thus the spreadsheet reflects that anticipated interest_expenses exceed the expected gains by dollar_figurez advisor however has provided several revised computations of expected gain inherent in the contract total dollar_figurenn14 the sale agreements provided as follows holdingspe by and through the successor interest holder holdingspe2 would assign to promoter and promoterllcs its right title and interest under the contracts promoter and promoterllcs would assume holdingspe’s obligations under the loan and brokerspe would grant its consent to such assignment and assumption once promoter and promoterllcs began acquiring an interest in the transaction representatives of promoter began marketing participations in the transaction by marketing membership interests in each promoterllc to investors individuals’ investment in the transaction marketing materials promoter’s marketing of the transaction in year began through seminars to the investing public promoter renamed the transaction as promoter shield promoter’s representatives marketed the transaction as a tax strategy with no risk although the marketing materials also mention the transaction’s effectiveness as protection against rising interest rates for example potential investors received a risk management consulting technical discussion which describes the transaction as follows for the initial price you pay for the forward_contract it only pays profits and never requires client to come out of pocket for any additional money the loan is fixed for the entire term and the loan payments are matched to the minimum payments guaranteed by the forward_contract the client will never have a negative cash_flow event emphasis added slides in a powerpoint marketing presentation from a month year seminar explain the transaction as follows wealth protection not an investment no market risk only pays owner if risk materializes more like wealth insurance given that the total paid_by promoter and promoterllcs closely approximates the amount that holdingspe paid for the swaption in year we assume that promoter’s cost for acquiring the transaction is the approximate value of the swaption contract as of the date of purchase leveraged forward_contract long-term protection against risk positive cash_flow after one year dollar_figuremillions of benefits through term even if interest rates never rise hit lottery if interest rates do rise the slides also set forth tables explaining how the annual return from the contract will always provide for payments on the loan and will provide potential additional payments if libor rates increase above the contracts’ protected rate one slide contains fixed schedules of interest gains where aggregate interest accruing on the loan over sixteen years offsets aggregate capital_gains generated by the contracts except that the interest is front loaded in the earlier years while the capital_gains are reported in later years the presentation emphasizes the positive cash_flow and the dollar_figuremillions of benefits through term even if interest rates never rise thus indicating that promoter marketed the transaction as providing cash_flow through tax benefits rather than through the contracts’ lottery payments ie additional payments the slides also explain the tax_attributes of the loan as generating ordinary deductions in the amount of interest_expenses and of the contract as generating long- term capital_gain attributable to amounts received from the contracts a slide sets forth projected net after-tax cash_flow if interest rates never exceed oo and projects net_cash_flow in the amount of dollar_figurepp due solely to the difference between the income_tax savings from the loan interest deducted against ordinary_income at an assumed tax_rate and the capital_gain tax imposed on the contract’s payments at a rate this expected after-tax cash_flow far exceeds the investor’s upfront cost accordingly the promotional materials emphasize how investors in the transaction are expected to receive a return on their investment primarily through tax benefits rather than through potential additional payments from the contract if market rates exceed the protected rate how the individual investors participated promoter marketed the transaction to individual professionals eg teachers doctors lawyers investors seeking to participate could do so in one of two ways first the investor could sign a subscription agreement and become a limited_partner in one of the promoterllcs the llcs were partnerships for tax purposes and promoter was the managing member of the llcs the llcs reported items of income deduction gain_or_loss attributable to the transaction directly to llc members alternatively investors seeking to participate after date year were required to directly invest in the transaction by owning a ratable share of the contract and assuming a ratable portion of the loan’s liabilitydollar_figure investors received a one-tenth of one percent interest in the transaction for every dollar_figureqq paid to promoter for example an investor could acquire a interest in the transaction for dollar_figurerr thus during the period in which promoter and promoterllcs were purchasing elements of the transaction from holdingspe2 for a total of dollar_figurenn promoter was marketing and selling the transaction and its accompanying tax benefits for a total of dollar_figurem more than ten times promoter’s and promoterllcs’ purchase_price to enter into the transaction each investor had to execute four documents a participation_agreement a nominee agreement a co-ownership agreement and an assignment assumption and consent agreement the participation_agreement formalized the investor’s intent to enter the transaction and contains a risk analysis assessment performed by advisor the nominee agreement appointed agent as the investor’s exclusive representative with respect to the transaction agent acts as nominee for the investor in all matters concerning the contracts the loan and any other matter relating to the transaction the co- ownership agreement states that the transaction will not be treated as a corporation or a partnership but that all proceeds benefits profits and losses will be distributed by agent as nominee to the investor for the investor’s pro_rata ownership share of the transaction the assignment agreement sets out the investor’s percent interest in the transaction and provides brokerspe’s and holdingspe’s consents to assign to the investor an ownership_interest in the transaction for a hypothetical investor with a baseline annual income of dollar_figure advisor recommended the purchase of a ss interest in the transaction for dollar_figure which was allocated as follows accounting dollar_figure acquisition consulting dollar_figure commission dollar_figure legal dollar_figure placement fee dollar_figure risk analysis dollar_figure structural consultation dollar_figure the remaining dollar_figure was the purported cost of the contracts thus for every dollar paid_by the investors only fourteen cents went to purchase an ownership_interest in the transaction taxpayers’ participation in the transaction taxpayers referred separately as taxpayer-x and taxpayer-y were married and filed a joint income_tax return for year the taxable_year in issue taxpayer-x was a full time a manager at a manufacturing plant in year and was laid off in year taxpayer-y reported schedule c activities on the year return for both voice-over work on or about date year the largest of promoterllcs dissolved due to promoter’s concern that the llc would be treated as an investment_company under the investment_company act of pub_l_no upon such dissolution each former member of the llc now held his or her interest in the transaction directly by assignment rather than indirectly through a partnership promoter continued to market the transaction but sold the transaction to investors through a purported direct co-ownership in the loan and the contracts and for officiating over weddings in year taxpayer-y became interested in real_estate investment and attended a real_estate investment seminar taxpayer-y learned about promoter and the transaction when one of promoter’s employees made a presentation regarding asset protection during the seminar taxpayers considered the transaction for a year and decided to participate one of promoter’s principals advised that taxpayers first form a single member llc a disregarded_entity through which taxpayers could invest in the transaction promoter assisted taxpayers by transferring ownership of taxpayerllc and taxpayers used the llc to purchase a tt interest in the transactiondollar_figure accordingly taxpayers paid dollar_figureuu for a tt interest in a transaction that holdingspe had entered into in year for a total cost of dollar_figurev and which holdingspe had sold to promoter in year sec_5 and for a total cost of dollar_figurenn thus taxpayers paid more than ten times for their portion of the transaction than promoter had paid during the previous year and more than seven times the amount that holdingspe paid in year taxpayers’ individual note schedule illustrated the payment offsets of the loan and the contract from date year through the expected end of the transaction on date year the schedule sets forth the amount of taxpayers’ expected tax savings from their first four years of participation in the transaction as follows on table iv year year year year year total table iv tax savings18 dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz thus promoter marketed the transaction to taxpayers so that taxpayers could expect to recoup the cost of the transaction through tax savings alone within the first two years of the contract and would more than triple their investment within four years again solely due to expected tax savings taxpayers committed to purchase their interest on or about date year and funded the purchase in full on date year with a wire transfer from an ira account promoter had formed taxpayerllc a state b company several months before taxpayers entered into the transaction one of the promoter’s principals emphasized to taxpayer-y through a webinar that the most tax efficient vehicle to deduct the interest from the transaction would be to use a flow through entity such as a single member llc the examination team has not determined why the offset schedule shows the capital_gain income at ordinary rates in year whereas the transaction documents refer to the income from the contract as capital_gain we assume that this is because promoter at that time held the transaction for less than one year and all gains from the contracts would be short term capital_gains sec_1222 this assumes the highest federal_income_tax rate for year ie to promoter consistent with other investors in the transaction taxpayers never made any additional payments once they completed the upfront investment their obligations under the loan and rights to payments under the contracts offset dollar for dollardollar_figure taxpayers received a year-end statement from promoter showing their share of interest_expense and capital_gain for year taxpayers were allocated income and interest_expenses from the transaction from the day promoter purchased the transaction on date year although taxpayers did not purchase their participation in the transaction until month year seven months later consistent with other direct investors in the transaction taxpayers reported the following items from the transaction on schedule c of their individual income_tax returns for year gross_receipts other interest_expense legal and professional fees dollar_figureaaa dollar_figurebbb dollar_figureccc with respect to legal and professional fees taxpayers allocated dollar_figureddd of their dollar_figureuu upfront investment cost to legal and risk management consultation expense pursuant to a letter dated date year from promoter’s president this is consistent with the discussion supra that advisor arranged the transaction so that investors would typically allocate of their upfront investment to the actual purchase of the transaction taxpayers still owned their interest in the transaction in year but did not include the transaction’s items of income and deductions on their federal_income_tax return in early year taxpayers sold their interest in the transaction back to promoter the legal opinions regarding tax consequences of the transaction taxpayers purportedly relied on the following two legal opinion_letters provided as part of the promoter shield subscriber book an unsigned draft opinion by lawfirm llp a large international law firm and an opinion by a solo practitioner solop llc the lawfirm letter is dated year well before promoter or taxpayers purchased an interest in the transaction while the solop letter is dated year the year in which promoter began marketing the transaction to individual investors the letters are not addressed to taxpayers nor do the letters specifically address taxpayers’ situationdollar_figure with regard to the investors’ motivation for entering into the transaction the lawfirm letter explains few of taxpayers’ agreements or contracts for the transaction are dated the market rate during year was less than the protected rate so taxpayers were not entitled to any additional payments under the contracts the tax opinion_letters by lawfirm and solop were written for other parties whose names are been redacted we understand that you are concerned that an increase in interest rates will decrease your income from a hedge fund investment and will reduce the relative value of the income you receive you have also indicated that you are concerned that increased interest rates will significantly increase the expense of the mortgage on the left blank reducing the net_cash_flow you receive from that investment likewise the solop letter explains due to your concern about the increasing threat of high interest rates due to a significant rise in the money supply and the detrimental effect that rising interest rates would have on transaction investor’s company you engaged a financial consultant with an expertise in risk mitigation advisor to analyze your situation and the available means of reducing those risks each letter contains the same or similar legal conclusions on four issues it is more_likely_than_not that the loan will be treated as indebtedness for federal_income_tax purposes and original_issue_discount on the secured loan will be deductible as it accrues it is more_likely_than_not that no taxable_income will be recognized on the contract until the forward sales are executed or it is disposed of in a taxable transaction and that any gain_or_loss recognized on forward sales or termination of the contract will be capital_gain or lossdollar_figure it is more_likely_than_not that the contract will be treated as part of another transaction investor’s investment or business activity for purposes of the at-risk_rules of sec_465 and that for purposes of determining whether deductions for expenses relating to the contract and the loan are limited by the at-risk_rules you may take into account your entire investment it is more_likely_than_not that the deduction of interest_expense expected to result from the combination of the loan and the contract will be respected and that their separate treatment not be disallowed under the economic_substance doctrinedollar_figure the lawfirm letter used the term accrue rather than recognize and refers to the termination of the contract rather than the execution of forward sales the legal opinions’ discussion of the issue focuses on applicability of sec_1258 the lawfirm letter does not mention the separate treatment of the loan and the contract in its conclusions we are currently considering application of the economic_substance_doctrine to this case and may issue supplemental advice taxpayers also consulted with attorney solopp who does not have any special tax knowledge or experience in the consultation with solopp taxpayers did not disclose all of the facts regarding the transaction and solopp provided no written advice law and analysis issue whether the service may use the substance-over-form doctrine to recast the form of the transaction in order to disregard the loan and the portion of the contract that offsets the loan the substance of a transaction not its form governs its tax treatment 324_us_331 the supreme court has explained that a given result at the end of a straight path is not made a different result because reached following a devious path 302_us_609 in applying the doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed 435_us_561 the supreme court has further explained that the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realities are to the contrary id citing 327_us_280 sec_163 allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness due to the transaction’s design to produce circular flows of cash through the offsetting loan and contracts the transaction raises the question as to whether the loan and contracts should be respected as separate transactions for tax purposes particularly where a transaction involves a purported loan that is offset by another element within the transaction courts have addressed whether the loan is genuine indebtedness or whether the form of the purported loan should be either disregarded or recast to reflect the objective economic realities of the transaction a whether the loan is genuine indebtedness in 54_tc_584 the taxpayer leased assets to a lessee that simultaneously purported to loan money back to the taxpayer the parties structured the terms of the lease and the terms of repayment of the loan so that the taxpayer’s payments due on the loan would offset the lessee’s rent due on the lease no cash would actually change hands and the respective payments were mere bookkeeping entries the tax_court concluded that the proceeds from the purported loan were in reality prepaid rent in so doing the court noted that the loan was in the exact amount of rent due under the leases and that the repayment dates of loan and rental payments were intentionally designed to coincide id pincite more recently courts in the lease-in lease-out lilo and sale-in lease-out silo line of cases have refused to acknowledge the genuineness of purported loans that are entirely offset by other components of a larger transactiondollar_figure in 523_f3d_461 4th cir the taxpayer claimed tax benefits associated with a lilo_transaction whereby the taxpayer purported to lease property from a lessor that then subleased the property back from the taxpayer the taxpayer paid dollar_figure million at the outset of the transaction of which dollar_figure reflected a fee to the lessor and dollar_figure million was placed in an account that invested in government bonds for the taxpayer’s benefit the taxpayer also financed its obligation under the lease by borrowing dollar_figure million and immediately placing the proceeds of the purported loan into an escrow account at a bank that was affiliated with the lending bank the loan was nonrecourse and the taxpayer could not access the proceeds in the escrow accountdollar_figure the lessor netted its right to receive rent from taxpayer through the lease and its obligation to pay rent to the taxpayer through the sublease such that t he net result is that no funds change hands during this period only a circular intrabank transfer occurred id pincite the court summarized the facts as follows the practical effect of this scenario would be no different than if the taxpayer had invested in the treasury bonds directly except that the taxpayer paid roughly dollar_figure million to the lessor as incentive for participating in the transaction as well as various transaction fees and would have received tax deductions for rent interest and amortization of transaction-related fees id the court in bb t employing substance-over-form principles rejected the form of the transaction including the taxpayer’s claims for deductions with respect to rent and interest in rejecting the taxpayer’s claims for interest_expenses under sec_163 with respect to the dollar_figure million loan the court concluded that the loan did not constitute genuine indebtedness id pincite in so doing the court explained as follows despite the loan documents providing that the taxpayer had a legal_obligation to repay dollar_figure to the bank the transaction does not in fact require the taxpayer to pay any money to the bank the taxpayer having immediately returned a sum equal to the amount the bank’s parent supplied in furnishing the bank loan to a deferred account at bank parent has relieved itself of any further repayment obligations the service addressed lilo transactions in revrul_2002_69 2002_2_cb_760 modifying and superseding revrul_99_14 1999_1_cb_835 lilos involve taxpayers obligated under leases of property that the taxpayer finances through loans but where the taxpayer’s obligations under the leases and loans are offset through subleases of the property the ruling relying upon the substance_over_form_doctrine holds that claimed deductions for rent and interest are not allowable the ruling explains where parties have in form entered into two separate transactions that result in offsetting obligations the courts often have collapsed the offsetting obligations and recharacterized the two transactions as a single transaction id pincite the bank that held the proceeds in escrow also provided the proceeds for the loan on behalf of its affiliated bank so that the bank was actually paying itself bb t f 3d pincite iddollar_figure the court further explained that the taxpayer neither compensated the bank for the use or forbearance of money nor did the bank actually forebear any money because the purported loan was nonrecourse and the taxpayer immediately returned the proceeds back to the lending bank who then accounted for the loan off of its balance_sheet id with respect to the dollar_figure million that the taxpayer paid out-of-pocket at the outset of the transaction the court noted all the taxpayer has done is paid the lessor approximately dollar_figure million dollars to sign documents meeting the formal requirements of a lease and sublease arranged in a circular transfer of funds from and then back to the bank and invested approximately dollar_figure million in government bonds id pincite thus the fact that the taxpayer had the potential to earn an interest-like return on a small component of the transaction did not confer substance upon the purported loan that the taxpayer used to finance the lease in 641_f3d_1319 fed cir the court likewise rejected a silo transaction28 on substance-over-form grounds the facts are similar to those in bb t the taxpayer purported to lease property from a tax exempt entity and prepaid the purported rent in part by borrowing money through a nonrecourse loan the taxpayer’s obligations under the lease and the loan were offset by the tax exempt entity’s agreement to sublease the property back from the taxpayer the portion of the taxpayer’s prepayment that was attributable to proceeds from the nonrecourse borrowing was set forth in a restricted debt portion account that the tax exempt entity used to make payments on its sublease the term of the sublease and sublease payments were structured to meet taxpayer’s debt service obligations under the nonrecourse loan in this regard the court referred to the debt portion account as loop debt and described the funds in the account as existing for the purpose of paying off the debt wells fargo f 3d pincite the taxpayer also used its own funds to make a portion of the prepayment which was placed into an equity portion account that invested in high-grade debt for the taxpayer’s benefit the court observed that t he net result is the same as if the taxpayer had simply invested its equity portion account in high-grade debt receiving a predictable return on that investment over the life of the sublease id the court in wells fargo in denying the taxpayer’s claimed deductions for interest incurred on the nonrecourse loan explained as follows w e are left with purely circular transactions that elevate form over substance the only flow of funds between the parties to the transaction was the initial lump the court in bb t declined to address whether the transaction as a whole lacked economic_substance but held that the government was entitled to recognize the transaction for what it was not what the taxpayer professed it to be bb t f 3d pincite the supreme court has defined interest on indebtedness as compensation_for the use or forbearance of money 308_us_488 a silo differs from a lilo in that the initial lease is for a term lasting longer than the useful_life of the leased asset thus the service treats the initial lease as a sale of the asset for tax purposes wells fargo f 3d pincite sum given to the seller and lessee as compensation_for its participation in the transaction text omitted these transactions were win-win situations for all of the parties involved because free money - in the form of previously unavailable tax benefits utilized by the taxpayer - was divided among the parties id pincite that the taxpayer received a safe interest-like rate of return on a portion of its prepayment did not affect the court’s conclusion that the silo transactions ran afoul of the substance-over-form doctrine specifically with respect to the taxpayer’s claim for interest deductions the court noted that the debt only existed on a balance_sheet id in 658_f3d_276 2d cir the court relied upon both the substance-over-form and the economic_substance doctrines in rejecting the taxpayer’s claimed deductions attributable to silo and lilo transactions that were structured similarly to those described in bb t and wells fargo the court refused to recognize that the nonrecourse loans which taxpayer used to finance a portion of its prepayment under a lease were genuine altria f 3d pincite the court noted that although the loan balance was less than the value of the collateral security the transaction eliminated any possibility that the taxpayer would default on the loans the parties’ obligations were circular and the taxpayer never obtained use of the purportedly loaned funds id pincite the court agree d with the district_court that as here ‘ a pointlessly complex transaction with a tax-indifferent counterparty that insulates the taxpayer from meaningful economic risk of loss or potential for gain cries out for substance over form treatment ’ id pincite citing 694_fsupp2d_259 s d n y turning to the taxpayers’ claim for interest deductions arising from the transaction taxpayers must first establish that the loan was genuine indebtedness for the use or forbearance of money considered in light of the opinions in blue flame bb t wells fargo and altria group the characteristics of the loan together with the contract lead to the conclusion that the taxpayer never incurred genuine indebtedness for tax purposes in so doing we note the following similarities between the transaction and the applicable case law the loan and the contracts together were netted as bookkeeping entries with no cash actually being exchanged and no proceeds actually borrowed the loan and the contracts were circular insofar as the original parties to the transaction structured it so payments on the loan and the contracts would match precisely in both timing and amount over the transaction’s duration the loan was effectively nonrecourse since the assets that secured the loan the contracts made all loan payments there was no risk of default on the loan and the loan and the contracts together added needless complexity to a transaction that could have provided the parties with identical results in a cheaper and more straightforward fashion the fact that taxpayers had the opportunity to obtain a potential return based upon the contract’s additional payment provisions confers no more genuineness upon the loan than did the taxpayers’ interest-based rate of return on a portion of their out-of-pocket investments in the lilo and silo cases like the taxpayers in bb t and wells fargo taxpayers made a relatively small out-of-pocket payment for an arguably profitable element of the transaction and then claimed interest deductions on the loan that far exceeded taxpayer’s out-of-pocket payment indeed at the outset of the transaction in year the value of the possibility that the contract would make additional lottery payments if market rates increase beyond the protected rate was reflected in the value of the swaption an amount that was only w of the loan’s initial principal balance like the taxpayers in bb t and wells fargo taxpayer used no portion of the loan to acquire the arguably profitable component of the transaction rather taxpayers paid out-of-pocket for their share of the swaption held by brokerspedollar_figure accordingly the practical effect of this transaction is no different than if taxpayer had simply purchased the swaption directly from foreign bank except that taxpayer paid substantial fees to promoter to access interest deductions that would be otherwise unavailable see wells fargo f 3d pincite therefore the loan must be disregarded regardless of whether other components of the transaction such as the potential for additional payments are respected when disregarded there is no genuine indebtedness and therefore taxpayers are not permitted to claim interest deductions on the loan b whether the contracts must be respected in form the contracts were styled as forward contracts given the contracts’ intended operation to offset the loan we turn to whether the form of the contracts should be respected for tax purposes case law defines a forward_contract as an executory_contract calling for the delivery of property at a future date in exchange for a payment at that time 135_tc_78 aff’d 664_f3d_313 10th cir see also hull supra note sec_3 and a forward_contract does not result in a taxable_event until the future sale referenced in the contract is actually executed 281_us_11 the potential gain_or_loss inherent in a forward_contract reflects the difference between the contract’s agreed-upon sales_price for the asset and the asset’s current value the spot price see hull supra note pincite if the form of the contracts as forward contracts is respected in this case then gain attributable to the quarterly bond delivery face_amount payments may be taxed as capital_gain and may be deferred until the contract’s actual payment datesdollar_figure likewise the out-of-pocket amounts that holdingspe and promoter paid when entering into the transaction similarly reflected the value of the swaptions the service has recognized that certain forward contracts may be prepaid while retaining the tax treatment of a forward_contract rather than as a current sale revrul_2003_7 2003_1_cb_363 even if the contracts are treated as forward contracts however some or all of the gains assuming the amounts otherwise qualify as gain for federal_income_tax purposes should be treated as ordinary_income under sec_1258 see argument for issue infra the contracts reference as the assets to be sold short-term bonds which the transactional documents also refer to as certificates of deposit that have libor- based variable yields the contracts however provide for a two discrete payouts the guaranteed protected rate payments that offset all loan payments and additional payments that are only due if the market rate exceeds the protected rate the protected rate payments were designed to serve no economic function for investors in the transaction other than to provide a quarterly payment stream that was guaranteed to offset dollar for dollar the investors’ obligations under the loan the promotional materials reflect that investors in the transaction had no upside potential or downside risk from this portion of the contracts other than the upside of the resulting tax benefits we have concluded with ample authority under case law that the loan lacked genuineness due to the loan being offset by the contracts likewise we conclude that the contracts’ protected rate payment component lacks genuineness for its intended purpose of offsetting the loan and may be disregarded we also note that the contracts fail to function as forward contractsdollar_figure the referenced assets in the contracts are bonds that are both short-term and yield a libor-based variable rate that adjusts with market conditions ie assets that are not expected to fluctuate in value the protected rate payment provision in the contracts however guarantees payments that were set at a rate in excess of libor when the contracts were entered into thus providing a payment stream that is unrelated to the value of the contract’s referenced assets whereas payments upon execution or termination of a forward_contract should reflect fluctuations in the value of the referenced asset the guaranteed protected rate payments from the contracts indicate that the contracts are not forward contracts the function of the protected rate payment provision is to provide a guaranteed_payment stream to offset the loan rather than to obligate the parties to purchase or sell identified assets in the future at a predetermined price in this vein the contracts’ guaranteed protected rate payments are more akin to payments on a fixed rate loan that mirrors and offsets taxpayers’ obligation under the loan after disregarding both the loan and the protected rate portion of the contracts we are left with the only portion of the transaction that has any substance ie the taxpayers’ right to receive additional payments if the market rate exceeds the protected rate not surprisingly the parties who have purchased an interest in the transaction since its inception have paid a price that approximates the value of this right which is reflected in the value of the swaption that broker holds to meet its obligation under the contracts the objective economic reality is that taxpayers actually purchased an interest in a swaption contract and nothing more taxpayers cannot alter this given result by taking a devious path minn tea co u s pincite neither of the legal opinions provided to taxpayers addresses whether the contracts qualify as forward contracts for tax purposes accordingly even if the transaction was not recharacterized as the mere right to receive swaption payments no inference should be drawn that the service considers any portion of the contract’s quarterly payments to be gain for federal_income_tax purposes additional payments from the contracts if taxpayers receive any are payments from a swaption and will generally be subject_to the rules governing notional_principal_contracts see sec_1_446-3 defining notional_principal_contract as providing for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts c revrul_2003_97 2003_2_cb_380 is not applicable revrul_2003_97 addresses the deductibility of interest on a five-year note issued as part of a unit that also included a three-year forward_contract to purchase stock of the note’s issuer corporation x holders must make an initial payment to acquire the unit and must pledge the note they receive to secure their obligation to pay on the forward_contract the ruling explains that a ll of the interest payments on all of the notes will be made in cash the holder could separate the note from the forward_contract by pledging other collateral and it is substantially certain that the notes will be remarketed and remain outstanding after the forward_contract is settled the ruling holds that the note and forward were separable instruments that the note qualifies as debt for tax purposes and that the interest that corporation x paid on the notes is deductible the legal opinions provided to taxpayers cite the ruling for the proposition that the loan and contracts in the transaction must be honored separately the legal opinions focus on broker’s right to sell or assign the loan to a third party moreover the risk management consulting technical discussion that potential investors in the transaction received analyzes the ruling as follows the fact that the transaction is highly leveraged does not in any way change its nature or its tax characteristics revrul_2003_97 addresses a similar leveraged forward_contract and affirms that the forward_contract and the note must each be taxed according to their own individual character the legal opinions and technical discussion fail to address the distinctions between the facts in the ruling and the facts surrounding taxpayers’ purchase of the transaction in the ruling the holder of the note pays out-of-pocket for the note and receives quarterly interest payments from corporation x in cash thus the ruling does not describe offsetting circular flows of cash comparable to those that are present in the transaction and it is those circular flows of cash that serve as the primary basis for our disregarding the genuineness of the loandollar_figure moreover the ruling explains that that the note is expected to remain outstanding even after the forward is settled whereas the the holder of the forward_contract in the ruling is also the holder rather than the borrower under the note actual money changes hands in the ruling when the note is issued because the holder is not borrowing to collateralize its obligation under the forward_contract in contrast taxpayers are the borrowers under the loan which means that taxpayers are effectively borrowing the amount that they pledge under the contract and never pay that amount out of pocket transaction was designed so that the loan and the contract would make offsetting payments for an identical term expiring together in addition it is also highly unlikely that the loan and the contract would ever be separated since no rational investor in the transaction would ever post substitute collateral for the loan in lieu of the contract and few could afford to do so given the principal balance of the loan likewise the fact that brokerspe could theoretically sell the loan to a third party is irrelevant since no rational investor would purchase the loan unless it was secured_by the contract or similar collateral given these factual differences revrul_2003_97 is not controlling the loan and the contracts in this case were designed to offset requiring no payments by any investor except for fees and the cost of a swaption that served as the only real part of the transaction as explained taxpayers merely purchased the right to a return under swaption contracts albeit paid indirectly by brokerspe and should be treated as such for tax purposes issue alternatively whether the at-risk_rules set forth in sec_465 apply to limit taxpayers’ losses claimed in connection with the transaction some or all of taxpayers’ claimed deductions may be disallowed under the at-risk_rules set forth in sec_465 sec_465 provides that in the case of individuals and certain c corporations that are personal_holding_companies under sec_542 any loss from an activity shall be allowed only to the extent of the aggregate amount with respect to which the taxpayer is at risk for such activity sec_465 provides that a taxpayer shall be considered at risk for an activity with respect to the amounts including a the amount of money and the adjusted_basis of the property contributed by the taxpayer to the activity and b amounts borrowed with respect to such activity sec_465 provides that a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he a is personally liable for the repayment of such amounts or b has pledged property other than property used in such activity as security for such borrowed amount sec_465 provides that this section applies to each activity engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income a broad reading of the term activity thus results in a taxpayer having more amounts at risk the terms of the loan in this case provide that the borrowers are personally liable for repayment but due to the structure of the transaction the loans are effectively nonrecourse since the loan is collateralized with a contract that is created to make all payments on the loan investors in the transaction will never be personally liable to repay the loan this is consistent with the promotional materials’ characterization of the transaction as not an ‘investment’ with no market risk and as never requiring the investor to come out of pocket for any additional money accordingly taxpayers cannot include the loan for purposes of determining the amount they have at risk in the transaction the legal opinions provided to the taxpayers were not addressed to taxpayers nor do the opinions address taxpayers’ business or income producing activities when taxpayers invested in the transaction moreover the opinions implicitly concede that the loans are nonrecourse by not addressing the issue rather the opinions focus on the scope of the investors’ activities for the lawfirm opinion letter the activity in issue is the investor’s activity of managing an investment portfolio and the opinion includes the transaction as part of that activity in the solop opinion letter the activity in issue is the investor’s results-based marketing company and the opinion includes the transaction as part of the investor’s trade_or_business with respect to taxpayers’ participation in the transaction we note that the determination of a taxpayer’s activities under sec_465 depends upon the specific facts of each case we understand that promoter marketed the transaction to individual professionals such as doctors lawyers and teachers taxpayer-x was a recently laid-off manager at a manufacturing plant while taxpayer-y reported self- employment income for activities as a voice over artist and for officiating over weddings although sec_465 provides for aggregation of activities that constitute a trade_or_business taxpayers’ participation in the transaction is not in furtherance of any of taxpayers’ trade_or_business activity and should not be aggregated with those activities for purposes of avoiding the at-risk limitations of sec_465 accordingly the at-risk_rules will limit taxpayers’ deductions claimed with regard to the transaction subject_to additional factual development regarding taxpayers’ activities issue alternatively whether the contract is a conversion_transaction pursuant to sec_1258 sec_1258 provides that gain recognized on the disposition or other termination of any position held as part of a conversion_transaction is treated is ordinary_income to the extent such gain does not exceed the applicable_imputed_income_amount dollar_figure sec_1258 defines a conversion_transaction as any transaction substantially_all of the taxpayer’s expected_return from which is attributable to the time value of the taxpayer’s net investment in such transaction and sec_1258 further requires that transactions must fall into one of four categories in order to be treated as conversion transactions among those categories is any transaction which is marketed or sold as producing capital_gains from a transaction described in sec_1258 sec_1258 the legislative_history explains the focus of sec_1258 as follows in a conversion_transaction the taxpayer is in the economic position of a lender - he has an expectation of a return from the transaction which in substance is in the nature of sec_1258 defines applicable_imputed_income_amount as effectively taxing as ordinary_income an amount equal to the amount of interest that would have accrued on the taxpayer’s net investment_interest and he undertakes no significant risks other than those typical of a lender h_r rep no pincite if the contracts qualify as conversion transactions then gains recognized from the contract are taxed as ordinary_income to the extent such gains do not exceed the amount that taxpayers would have earned if their net investment in the transaction yielded percent of the applicable_federal_rate net investment in the transaction includes the principal_amount of the loan see id pincite including borrowed amounts as an example of net investment in a conversion_transaction as discussed the guaranteed protected rate payments from the contracts matched the principal and interest on the loan the protected rate payments represented a return of taxpayers’ net investment_in_the_contract payable at a fixed interest rate therefore we conclude that taxpayers’ expected gain from the contracts to the extent allocable to the protected rate payment is solely attributable to the time_value_of_money for purposes of sec_1258 in so doing we note that the contract is consistent with transactions that congress intended to target when it enacted sec_1258 taxpayers expected an interest-like return and they undertook no significant risks other than those typical of a lender h_r rep no supra pincite with regard to whether the transaction falls into one of the four categories enumerated in c the legal opinions provided to taxpayers contain the following factual assumption you have represented that no party described or marketed to you the forward_contract or the combination of the forward_contract and the secured loan as a means of obtaining capital_gain treatment for gain that is attributable to the time value of your net investment in the forward_contract and secured loan this representation is contradicted by the marketing materials which explain that there is n o market risk and that loan payments are matched to the minimum payments guaranteed by the forward_contract the materials further project after-tax net_cash_flow due solely to exploiting the difference between deducting payments of interest on the loan at ordinary rates assumed to be and including in income the matching receipts under the contracts as long-term_capital_gains assumed to be taxed at a rate we conclude that for purposes of sec_1258 the transaction was marketed or sold as producing capital_gains out of a transaction described in sec_1258 accordingly we conclude that sec_1258 applies to the taxpayers’ participation in the transaction and any gain from the transaction up to the applicable_imputed_income_amount will be taxed as ordinary_income case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ robert a martin senior technician reviewer branch financial institutions products cc deputy division counsel operations large business international
